Citation Nr: 9924820	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-17 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for low back 
disability, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
February 1984.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in January 1998, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, for additional development.  The case is 
now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Current manifestations of the veteran's service-connected 
low back disability include complaint of persistent low back 
pain with spasm, without evidence of any postural abnormality 
or abnormal mobility on forced motion; neither severe 
restriction in lumbar motion nor severe intervertebral disc 
syndrome is shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for low 
back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45 and Part 4, 
Diagnostic Code 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regarding the claim for an increased evaluation for a low 
back disability, the Board notes that when the veteran 
initiated his appeal of this issue, he was appealing the 
original assignment of a disability evaluation following an 
award of service connection.  As such, this claim is well-
grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Moreover, the severity of this 
disability is to be considered during the entire period from 
the initial assignment of a disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119(1999).

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  The veteran has been 
provided a recent VA examination and an opportunity to 
present personal testimony.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Under the provisions of Diagnostic Code 5295, a 20 percent 
rating is warranted for lumbosacral strain manifested by by 
muscle spasm on extreme forward bending and loss of lateral 
(unilateral) spine motion in a standing position; 40 percent 
rating is warranted for severe lumbosacral strain manifested 
by listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space; a 40 percent rating is also warranted if only 
some of these manifestations are present if there is also 
abnormal mobility on forced motion.  Pursuant to the 
provisions of Diagnostic Code 5293, a 40 percent rating is 
warranted for severe intervertebral disc syndrome, with 
recurring attacks and intermittent relief.

In accordance with Diagnostic Code 5292, moderate limitation 
of motion involving the lumbar spinal segment warrants a 20 
percent evaluation; severe limitation of motion warrants a 40 
percent evaluation.  

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, a January 1994 
rating decision granted the veteran service connection for 
lumbosacral strain, evaluated as 20 percent disabling from 
December 1992, the date of the veteran's claim.  The 20 
percent evaluation has remained in effect.  

Evidence considered by the January 1994 rating decision 
includes the report of a January 1993 VA orthopedic 
examination, which reflects that the veteran complained of 
low back pain, tenderness and soreness since a possible 
injury during jump school in 1982.  The pain was episodic, 
not constant and not radicular in nature.  Weather changes, 
coughing, sneezing and heavy use aggravated it.  

On physical examination, there was no deformity of the spine, 
and the veteran was able to ambulate without aids or 
assistance.  The veteran was able to flex to 95 degrees, and 
extend, bend and rotate 30 degrees in either direction.  He 
was able to toe and heel walk and squat without difficulty.  
There were no signs of sciatic irritation.  Radiographic 
examination of the lumbosacral spine resulted in an 
impression of narrowed disc space at L5-S1.  The pertinent 
diagnosis was lumbosacral strain.  

The medical history and subjective complaints portion of the 
report of an April 1993 VA examination for diseases and 
injuries of the spinal cord reflects that the veteran 
complained of pain in the lower back.  It varied in intensity 
and did not prevent him from functioning, and did not 
radiate.  He had no leg weakness or numbness.  The back pain 
did not increase on walking, and the veteran was able to walk 
over a mile.  The veteran said that his back pain hurt more 
when he stood in one place.  

Neurological examination found that the veteran's gait, 
posture, propulsion, balance and walking on heels and toes 
were normal.  He could bend forward at his waist from zero to 
85 degrees, back from zero to 15 degrees, left/right from 
zero to 30 degrees, and rotate shoulders left/right from zero 
to 45 degrees.  Lordotic curve was normal, and there was 
tenderness over the spinous processes of L2 and L3.  Muscle 
spasm in the right lumbar and lumbosacral paravertebral 
muscles was present, but it was without tenderness.  There 
was no limitation of motion of either lower extremity, and 
passive movement of both lower extremities was normal.  
Position sense was normal in both feet, pain sensation was 
normal in both lower extremities, patellar reflexes were 
bilaterally 2+, and achilles was bilaterally 1-2+.  Straight 
leg raising test was negative bilaterally.  The report of an 
April 1993 VA radiographic examination of the lumbar spine 
resulted in an impression of no change, slightly narrowed 
disc L5-S1 level; and minimal right scoliosis.  The diagnosis 
was history of compression of the lumbar vertebrae without 
neurological complications.  

According to the report of a June 1993 VA spine examination, 
the veteran complained of pain in the lower back and 
stiffness in the back in the morning, aggravated by prolonged 
standing.  On physical examination, the veteran was able to 
walk on his toes and heels, and could squat fully.  There was 
tenderness at L3 and L4 level, with no restriction of 
movement and flattening of lordosis.  There were no postural 
abnormalities or fixed deformities.  There was a slight spasm 
of the paravertebral muscles of the lumbosacral spine.  Range 
of motion was forward flexion to 95 degrees, backward 
extension to 35 degrees, lateral flexion to 40 degrees, 
rotation to the left to 45 degrees, and rotation to the right 
to 35 degrees.  Objective evidence of pain on motion showed 
pain predominately on extension.  There was no neurological 
deficit.  The diagnosis was chronic lumbosacral strain, 
residuals of injury to the back.  

Evidence submitted after the rating decision on appeal 
includes the report of a September 1995 VA spine examination, 
in the course of which the veteran complained of pain in the 
lower and mid-back, aggravated by prolonged standing and 
carrying weight of more than 40 pounds.  The veteran said 
that after work he had to lay down for pain relief, and was 
currently not taking any medication for the pain.  

On physical examination, there was spasm of the paravertebral 
muscles of the upper lumbar area, without tenderness over the 
lumbosacral spine.  There were no postural abnormalities or 
fixed deformities.  Forward flexion was to 90 degrees, 
backward extension was to 20 degrees, lateral flexion was to 
40 degrees bilaterally and rotation was to 30 degrees 
bilaterally.  There was objective evidence of pain on motion, 
predominantly on extension.  Regarding neurological 
involvement, the straight leg raising was negative 
bilaterally and there was no neurological involvement.  
Radiographic examination of the lumbosacral spine resulted in 
an impression of left scoliosis, and radiographic examination 
of the dorsal spine resulted in an impression of arthritis 
with kyphosis.  The diagnosis was chronic thoracolumbar 
strain; and lumbosacral strain, not evident on this 
examination.  

The medical history section of the report of a February 1997 
VA examination for diseases and injuries of the spinal cord 
provides that the veteran missed a few days of work due to 
his back, and had constant lower back pain.  It varied in 
intensity, and radiated to the left buttock and just below 
it.  The veteran had no leg weakness, was able to walk a 
mile, had no loss of feeling in his legs, and his legs did 
not give out while walking.  His job required him to kneel a 
lot and after kneeling for a while it was hard for him to get 
up due to knee and back pain.  

On neurological examination, there was muscle tightness to 
muscle spasm, left greater than right, in the lumbar and 
lumbosacral peravertebral muscles.  The veteran's gait, 
posture, propulsion, balance, and walking on toes and heels 
were normal.  Active movement against resistance was normal 
in both lower extremities.  Position sense was normal in both 
feet.  The veteran had hypesthesia of the right lower leg and 
lateral top of the right foot as well as the sole surface of 
the right great toe.  He also had hypesthesia of the left 
lower leg from the knee down including the top of the left 
foot and distal one-quarter of the sole  and sole surface of 
the left toes.  Patellar reflexes were bilaterally 2+.  
Achilles was 2+ on the left and 1+ on the right.  The 
diagnosis was lumbosacral strain with left radiculopathy; and 
partial loss of feeling in both lower extremities from the 
knees down and in the feet as described in the neurological 
examination.  

The report of a February 1997 VA spine examination notes that 
the veteran complained of constant low back pain aggravated 
by prolonged standing and muscle spasms once a week.  On 
physical examination, the veteran's gait was normal, and he 
could walk on his heels and toes and squat fully.  
Examination of the lumbosacral spine showed a left 
paravertebral muscle spasm and tenderness in the lower lumbar 
and sacral area.  There was mid-line tenderness at the L5-S1 
level.  There was no postural abnormality or fixed deformity.  
Range of motion was forward flexion to 95 degrees, backward 
extension to 35 degrees, bilateral lateral flexion to 40 
degrees, and bilateral rotation to 25 degrees.  Objective 
evidence showed pain on motion primarily on lateral flexion.  
The diagnosis was chronic lumbosacral strain.  

During an April 1997 RO personal hearing, the veteran 
testified that his low back disability was increasing in 
severity, and that it was easier to aggravate now than 
before.  He said that he noticed that he could pick up less 
weight, especially on the left side, and that he had 
limitation of motion.  He reported spasms, mostly while 
working but also sometimes at night which woke him up.  He 
said that he had pain that radiated from the middle of the 
back, to the right kidney, across the buttocks and down the 
back of his left leg almost down to his foot.  At times, he 
was unable to sit on his left leg.  His legs also became 
numb.  The numbness has caused him to fall and once he broke 
his leg.  

Pursuant to the Board's January 1998 remand, the veteran was 
requested to provide the names, addresses and dates of 
treatment for all health care providers, not already told to 
the VA, who had treated him since April 1997 for his service-
connected low back disability.  There is no indication that 
the veteran did not receive the request, and there is no 
response from him in the claims file.  

Also pursuant to the Board's January 1998 remand, the veteran 
was provided a VA spine examination in June 1998.  The 
ensuing report notes that the veteran's claims file was 
reviewed.  In reviewing the medical history, the examiner 
noted that the veteran had flare-ups maybe two or three times 
a year with more severe pain, more limited motion, more 
difficulties with endurance work, more difficulty 
functioning, and more leg pain with some associated numbness 
and tingling.  The veteran was bothered by prolonged sitting, 
standing, bending and lifting activities.  He was able to 
work, as a copier repairman which required him to carry a 40 
pound tool box most of the time.  He had not worn a brace or 
used a cane.  His current medications were muscle relaxers 
and Motrin.  

On physical examination, the veteran was able to ambulate 
independently without difficulty, with normal station and 
gait.  He was able to toe and heel walk and squat with pain 
just at the extremes of motion.  He was able to forward flex 
to 85 degrees, and extend, bend and rotate to 30 degrees.  
Neurologically, he had a little bit of decreased sensation in 
the left leg as compared to the right side.  Reflexes and 
strength were symmetric.  

The diagnosis was lumbosacral strain with degenerative disc 
disease and left radiculopathy.  The examiner concluded that 
the veteran had ongoing back pain.  During flare-ups, he 
would have increasing functional limits, more difficulties 
with range of motion and pain, and consequently work bending 
and lifting activities would be worse when the back was 
flared-up.  There were no physical limitations noted on 
examination that day.  The examiner stated that the veteran 
certainly did have lack of endurance and fatigability with 
the back, especially with heavy bending and lifting type 
activities.  

In considering the veteran's claim for an increased rating 
for his service-connected low back disability, the Board has 
no reason to question the credibility of his multiple 
assertions relative to experiencing apparently constant low 
back pain.  Despite the foregoing consideration, however, the 
Board is of the view, in light of the reasoning advanced 
below, that an increased rating for such disability is not in 
order.  In reaching such conclusion, the Board would point 
out that, while the veteran was found to have spasm involving 
his lumbar musculature when he was examined by VA in 
September 1995, such symptom is merely characteristic of 
pertinent disablement representative of a 20 percent rating, 
the veteran's present pertinent evaluation.  Further, while 
"loss of lateral (unilateral) spine motion in a standing 
position" is, in any event, merely representative of 
impairment equating with a 20 percent rating, the Board would 
emphasize that, when examined by VA in September 1995 as well 
as in February 1997, the veteran, on each occasion, was found 
to be free of any fixed deformity or postural abnormality.  
In addition, the veteran demonstrated an ability on the 
recent June 1998 VA examination to flex and extend his lumbar 
spinal segment to 85 and 30 degrees, respectively (with an 
ability to flex to 95 degrees on the February 1997 VA 
examination), representative of motion which is, at most, 
only slightly restricted and is, clearly, not commensurate 
with the requisite "[s]evere" loss of lumbar motion 
necessary for an award of a 40 percent rating in accordance 
with the provisions of 38 C.F.R. Part 4, Diagnostic Code 
5292.  Finally, there was, in conjunction with a pertinent 
magnetic resonance imaging administered the veteran in 
February 1997, "no definite" evidence of disc herniation 
and, while pertinent X-ray examination afforded the veteran 
in February 1997 revealed arthritis, it was described, 
significantly, as being "very minimal".  Given the 
foregoing observations, then, since any present lumbar disc 
disease is clearly not representative of the requisite 
"severe" intervertebral disc syndrome necessary for the 
award of a 40 percent rating under the above-stated 
provisions of Diagnostic Code 5293, and in the absence of any 
evidence documenting pertinent abnormal mobility on forced 
motion, the Board is of the opinion that the preponderance of 
the evidence is against the veteran's claim for an increased 
rating for his service-connected low back disability.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving the veteran's low back, including 
general functional loss, weakened movement and excess 
fatigability.  The Board has also been attentive for 
indication of loss of functional ability, within the purview 
of 38 C.F.R. § 4.40, specifically traceable to pain on use.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the 
Board finds it noteworthy that, while the veteran indicated 
at his personal hearing that his then current employment 
obliged him to carry a tool kit, he thereafter indicated, 
when examined by VA in June 1998, that he was fully able to 
do so.  Further, while the VA examiner in June 1998 indicated 
(and the Board has no reason to question the same) that the 
veteran's low back was more problematic when he experienced 
activity-related "flare[]-up[s]", the Board finds such 
consideration to be overshadowed by the examiner's additional 
indication that the veteran's low back was free of any 
pertinent "weakness".  The foregoing considerations, in the 
Board's view, militate persuasively against the existence of 
sufficient disablement, relative to the veteran's service-
connected low back disability, as to warrant the assignment 
of a higher disability rating predicated on either 38 C.F.R. 
§ 4.40 or 38 C.F.R. § 4.45.  The Board has also given 
consideration to the provisions of 38 C.F.R. § 4.7, which 
provide that, where there is a question as to which of two 
evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show that the actual manifestations of the veteran's 
service-connected low back disability more closely 
approximate those required for a 40 percent rating than they 
do the disability rating currently assigned.  Accordingly, 
the Board is unable to identify a reasonable basis for a 
grant of the benefit sought on appeal.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, Diagnostic 
Code 5295.

In rendering the foregoing disposition, the Board has 
considered the discussion recently advanced by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999), wherein the Court 
indicated that, especially when there was a long duration 
between a claimant's original claim for service connection 
and the assignment of an original rating, separate 
("staged") ratings may be assigned with respect to original 
claims for distinct separate periods of time during the 
appeal period based on the facts found.  However, in the 
appeal at bar, the assignment of the original rating for the 
veteran's low back disability was not unduly lengthy 
temporally to the date of his related claim for service 
connection.  Further, as recently as July 1993, motion 
involving his lumbar spinal segment was noted to be 
unrestricted.  Given the foregoing, then, the Board is of the 
view that the Fenderson rationale does not substantively 
inhere to the appeal.

Finally, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  To be sure, the 
Board is cognizant that, at his personal hearing, the veteran 
indicated that his employment by United Parcel Services was 
terminated in 1987 owing to his problematic low back.  
However, the veteran indicated on his June 1998 VA 
examination that he was able to function adequately in his 
then present employment (as a copier repairman), and he has 
offered no objective evidence that his low back disability 
affected his employment status to a degree greater than that 
contemplated by the regular schedular standards, which 
contemplate impairment in earning capacity in civil 
occupations. See  38 U.S.C.A. § 1155.  Therefore, an 
exceptional or unusual disability picture (i.e., one where 
the veteran's currently assigned rating for low back 
disability is found to be inadequate) is not presented.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.   



ORDER

An increased rating for low back disability is denied.  



		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals



 

